DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding the Biebl reference no longer apply to the current rejection as Biebl is no longer being used. 
Applicant also argued, “Furthermore, Applicant's claimed invention pertains to a mattress. The mattress comprises, inter alia, a third layer and recesses of the third layer are largest at an average thickness and smaller at a thickness greater than the average thickness. The Biebl reference pertains to a neck pillow (1), not a mattress. Any teachings of the Biebl reference involving slots 6 in supporting body 5 and corresponding thicknesses pertain to a neck pillow and not a layer of a mattress. Accordingly, one of ordinary skill in the art would not look to Biebl's neck pillow teachings if attempting to improve upon Berg's mattress. Indeed, Biebel's neck pillow 1 is designed such that its highest point is in the lower cervical spine and the supporting point of the middle cervical is located lower than the support point of the fifth cervical C5.1 The cervical spine is the neck region of the spinal column.2 The Office has failed to provide any evidence that Biebl's neck pillow teachings are compatible with Berg's mattress.”
This is not found persuasive. This argument relates to the Biebl reference but as a similar argument may apply to the Dungan reference, it will be addressed. One of ordinary skill in the art would look to cushions in general when considering improvements to either a mattress or pillow, as both are in the area of supporting the body, and similar concepts would improve both, such as increasing or decreasing the size of channels and apertures to change firmness in correlation with thickness, since both pillows and mattresses include layers that vary in thickness and for which different firmness is desired. 
Applicant also argued, “Moreover, the reasoning given in the Final Office Action for making the modification - "to allow for the thicker sections to be more firm and the thinner sections to be less firm and ' See paragraph [0021] of Biebel. increase user comfort according to individual user preferences on firmness of different support sections" - has no support in the Biebl reference.”
This is not found persuasive. This argument relates to the Biebl reference but as a similar argument may apply to the Dungan reference, it will be addressed. Although Dungan does not specifically state why he includes smaller recesses at the thicker portion of his pillow than the average height portion, one of ordinary skill in the art would find it obvious to modify the channels of the primary reference based on desired firmness, as the primary reference itself discusses removing more material or less material based on how much bending is desired, which is a related characteristic to firmness as bending is less possible in a firmer area, and it is evident that smaller channels would generally increase firmness and larger channels would decrease it as the more material supporting the user the more firm it will be, depending on thickness. Thus it would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to adjust recess size as in Dungan in order to achieve the desired firmness to keep a user at an optimal comfort level. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-17 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (DE 10346684 A1) in view of Dungan (US Patent Application Publication 20150074911).
Regarding claim 14, Berg teaches a mattress, comprising: a longitudinal extent with a head region; a shoulder region; a hip region; a foot region (Figure 1; as shown, the invention is meant to be a mattress meaning it would have a user head, shoulder, hip, and foot region along its longitudinal length (x-axis)); at least one first layer (Figure 1; 2); a second layer (Figure 1; 5); a third layer (Figure 1; 3), and a plurality of recesses in the at least one first layer and/or in the third layer (Figure 3; 15 and Paragraph 27 “Furthermore, 2, 3 channels can be arranged in the lower and / or upper layer. Such channels can extend in the width and / or longitudinal direction of the mattress 1 and thus promote the flexibility of the layers, in a manner comparable to the grooves 15 in FIG. 3.”); wherein the second layer comprises spring elements (Figure 1; 5 and Paragraph 16) and is arranged between the at least one first layer and the third layer, wherein a thickness of the third layer, which is defined as a distance of an outer surface (Figure 1; top of layer 3 (i.e. where 3 is pointing in Figure 1)), which faces away from the second layer, of the third layer from the second layer, varies locally to an extent which goes beyond an extent which is predetermined by a surface structure of the third layer on the outer surface (Figure 1; 3, as shown) wherein the variation in the thickness of the third layer occurs in a direction of the longitudinal extent (Figure 1; as shown, the thickness varies along the x axis as shown), the mattress also extends in a transverse direction perpendicular to the longitudinal extent, and wherein the thickness of the third layer in the transverse direction remains constant at different points of the longitudinal extent (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)) wherein the plurality of recesses extends with a constant cross section in the transverse direction (Figure 3; 15 and Paragraph 27 “Furthermore, 2, 3 channels can be arranged in the lower and / or upper layer. Such channels can extend in the width and / or longitudinal direction of the mattress 1 and thus promote the flexibility of the layers, in a manner comparable to the grooves 15 in FIG. 3.”) wherein the cross section of the plurality of recesses is dependent on the thickness of the third layer (Paragraph 27 “Whereas relatively large bend is desired or expected, additional material can be removed by increasing the number of channels and / or the cross-section on the spot. In addition, the channels promote ventilation and moisture regulation of the mattress 1. For this purpose, the channels can also be arranged essentially at right angles to the lying surface in the mattress 1.” Examiner notes that the cross section of material to be removed to achieve the desired bend (the relatively large bend referenced) would be dependent on the thickness of the section, as a thicker section would require more material removed to create a larger bend, and vice versa for a thinner section; thus the cross section of the channels is dependent on the thickness of the layer). Berg does not teach wherein recesses of the third layer are largest at an average thickness and smaller at a thickness greater than the average thickness. Dungan teaches recesses of the third layer are largest at an average thickness and smaller at a thickness greater than the average thickness (Figure 2B, the recesses at the top (where 20 is marked are smaller than the ones at the point where the average height would fall (somewhere on the side curve of the pillow, where 38/40 are marked). It would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify the grooves of Berg to be larger at an average thickness and smaller at a thickness greater than the average thickness to allow for the thicker sections to be more firm and the thinner sections to be less firm and increase user comfort according to individual user preferences on firmness of different support sections.
Regarding claim 15, Berg teaches the outer surface of the third layer is flat at least in sections (Figure 1; 3 is flat, as shown). 
Regarding claim 16, Berg teaches the outer surface of the third layer is continuously flat (Figure 1; 3 is flat, as shown). 
 Regarding claim 17, Berg teaches the variation in the thickness of the third layer is continuous in one direction (Figure 1; 3, the thickness is continuous in the transverse direction (along the shorter side where 5 is marked; axis y)). 
 Regarding claim 22, Berg teaches the thickness of the third layer initially decreases and then increases again in the direction of the longitudinal extent (Figure 1; at the left side of the mattress, the thickness initially gets smaller (moving from where 5 is marked toward where the y axis is drawn) and then increases again).
Regarding claim 23, Berg teaches the thickness of the third layer decreases in the direction of the longitudinal extent in different regions (Figure 1; 3, leftmost portion decreases, followed by an increase to the left of where 8 is marked, followed by a decrease again leading up to where the y axis is drawn) which are separated by at least one region having an increasing thickness of the third layer, and/or increases in different regions which are separated by at least one region having a decreasing thickness of the third layer. 
 Regarding claim 24, Berg teaches a thickness of the at least one first layer, which is defined as a distance of an outer surface which points away from the second layer, of the at least one first layer from the second layer, increases in a direction in which the thickness of the third layer decreases (Figure 1; where T and | are pointing the bottom (first) layer increases in thickness where the top layer decreases), and wherein the thickness of the at least one first layer decreases in a direction in which the thickness of the third layer increases (Figure 1; where D and II are marked). 
Regarding claim 25, Berg teaches a variation in the thickness of the at least one first layer takes place to an extent which is at least two thirds a thickness of the second layer (Figure 1; the thickness of the bottom layer at the thickest point (such as in sections | and Ill) is at least two thirds the thickness of the layer 5). 
 Regarding claim 26, Berg teaches the variation in the thickness of the third layer takes place to an extent which is at least two thirds of a thickness of the second layer (Figure 1; the thickness of the top layer at the thickest point (such as in section Il) is at least two thirds the thickness of the layer 5). 
 Regarding claim 27, Berg teaches the at least one first layer and/or the third layer comprises foamed material (Paragraph 17 “The layers 2, 3 are made of an elastic material, in particular a foamed material such as foam rubber or latex rubber or foam plastic such as polyurethane, Bultex®, Framefoam® etc.”).
Regarding claim 28, Berg teaches the spring elements comprise pocket springs, spring cores (Figure 1; spring package 5 is a spring core) and/or foamed material springs. Claim 
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (DE 10346684 A1) in view of Dungan (US Patent Application Publication 20150074911) in view of Poppe (US Patent Application Publication 20100270718). 
 Regarding claim 29, Berg does not teach the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed reinforcing ribs in the wall of the tubular body. Poppe teaches the spring elements comprise foamed material springs having a tubular, resilient body composed of foamed material and forming an outer wall, with holes which extend inward from an outer surface to an inner surface, wherein the holes are arranged in staggered symmetry and are substantially diamond-shaped, and wherein the tubular body has the holes only over a limited part of a surface of the tubular body, the limited part alternating regularly with a limited part of the surface that is not provided with the holes and that forms longitudinally directed reinforcing ribs in the wall of the tubular body (Figure 1; as shown, and Abstract). It would have been obvious to one of ordinary skill in the art prior to applicant’s filing date to modify the springs of Berg to be formed as in Poppe in order to use springs that do not bulge out in a lateral direction and to use springs which can are less expensive and faster to produce (Poppe Paragraphs 16-17).

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673